Title: Memorandum from Albert Gallatin, [ca. 10 June] 1801
From: Gallatin, Albert
To: 


[ca. 10 June 1801]
In the case of monies & stock claimed by Mr Pichon, being proceeds of certain loan office certificates, it is suggested by the Secy. of the Treasury that it might be proper to state to Mr Pichon, that our Government had supposed that France had agreed to assume the payment of the 15,000 dollars, & transmit him a copy of Mr Fauchet’s letter.
It is the opinion of the Secy. of the Treasury that neither that letter nor any subsequent paper amount to a positive assumption. It is only implied in Mr F.’s letter, and the subsequent settlement of accounts would in any Court of justice where individuals were concerned supercede a preceding supposed implication.
If Mr Pichon shall insist, the Secretary of the Treasury shall have no objection to pay the money & fund the Stock unless otherwise directed by the Department of State.
 

   
   Ms (DNA: RG 59, Undated Misc. Letters, ca. 1790–1843). In Gallatin’s hand; docketed by Wagner. Conjectural date assigned by comparison with Gallatin to JM, 1 June 1801, and JM to Pichon, 12 June 1801.



   
   See JM to Pichon, 12 June 1801, n. 2.


